     Case 2:21-cv-00177-RJJ-MV ECF No. 8, PageID.58 Filed 08/05/21 Page 1 of 1




                               UNITED STATES DISTRICT COURT
                           FOR THE WESTERN DISTRICT OF MICHIGAN
                                    NORTHERN DIVISION


NANETTE ABAO,

                Petitioner,
                                                             CASE No. 2:21-cv-177
v.
                                                             HON. ROBERT J. JONKER
MARIA QUINN and PAUL QUINN,

                Respondents.

________________________________________/

                                           JUDGMENT

         In accordance with the Order entered this day, Judgment is entered in favor of Respondents

and against Petitioner dismissing this Hague Convention Proceeding under 28 U.S.C.

§ 1915(e)(2)(B)(i)-(ii).



Dated:      August 5, 2021                    /s/ Robert J. Jonker
                                              ROBERT J. JONKER
                                              CHIEF UNITED STATES DISTRICT JUDGE
